Citation Nr: 0309102	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-09 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1970 to August 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision which 
denied a permanent and total disability rating for non-
service-connected pension purposes.  In November 2001, the 
veteran testified in support of his claim at a Travel Board 
hearing at the RO.  

In March 2002, the Board determined that additional 
development of the evidence by the Board was indicated under 
38 C.F.R. § 19.9.  Such development has been accomplished.  


FINDINGS OF FACT

1.  The veteran had over 90 days of wartime service; he was 
born in October 1953 (he is 49 years old); he has a GED 
degree; he last worked in 1998; and he previously held jobs 
in construction.  

2.  The veteran's chronic disabilities include hypertension 
(rated 10 percent), chronic obstructive pulmonary disease 
(rated 10 percent), a right elbow disability (rated 10 
percent), and a right shoulder disability (rated 
noncompensable).  The veteran also has other disabilities, 
including a low back disability, which have not been rated.  
The combined rating is 30 percent.  

3.  The veteran's disabilities prevent him from engaging in 
substantially gainful employment consistent with his age, 
education, and work history, and it is likely that this will 
continue for the remainder of his life.  



CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are met.  38 U.S.C.A §§ 1502, 1521 (West 
2002); as revised by the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, Stat. 976 (2001); 
38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1970 to August 1973, which included over 90 days of wartime 
service.  

The veteran was born in October 1953.  He has no established 
service-connected disabilities.  

In September 1999, the veteran submitted a claim for a 
permanent and total disability rating for non-service-
connected pension purposes.  He reported that he completed 
four years of high school and that he had previous employment 
in construction.  The veteran indicated that he last worked 
in 1996.  He claimed that he could not work due to a right 
shoulder condition, back problems, an injury to his ribs, a 
left leg condition, and an injury to his right arm and elbow.  

The veteran underwent a VA general medical examination in 
December 1999.  He reported that he smoked two packs of 
cigarettes a day and that he would drink half a case of beer 
daily, or more.  The veteran stated that he used to be a 
carpenter, but that he had not worked for the last two years 
because of pain and symptoms.  He indicated that he was short 
of breath to some extent and that he may have some minimal 
chest pain as well as sometimes having a fast heartbeat.  It 
was noted that he had a chronic cough with expectorations, 
especially in the morning.  The veteran reported that he had 
recently developed a rash over his body and arms, but not 
involving his head, scalp, or hands.  He indicated that his 
joints would hurt, especially in the elbows and shoulders, 
particularly on the right.  The veteran stated that he had 
some pain in the left knee and quite a lot of pain in the 
lower back.  He noted that he often had headaches, but that 
he was seldom dizzy and had no allergies or sinus problems.  
It was reported that the veteran's blood pressure was up and 
that he was a chronic alcoholic who was not trying to get out 
of it.  

The examiner reported that the veteran was right-handed and 
that his posture and gait were normal.  It was noted that the 
veteran had quite significant folliculitis over the trunk, 
abdomen, upper arms and upper legs, with punctuate redness 
and central blisters.  The examiner indicated that the 
veteran's lymphatic and hemic system; head and face; eyes; 
ears; nose, sinuses, mouth and throat; neck; abdomen; 
genital/rectal system; and endocrine system were all noted to 
be normal.  The examiner stated, as to the veteran's chest, 
that on percussion it moved and that on auscultation, there 
were wheezes and rales on both sides.  The examiner reported 
that the veteran's heart did not seem to be enlarged, that 
there was no percussion, and that the sounds were normal.  It 
was reported that the veteran definitely had elevated blood 
pressure.  While supine, the blood pressure reading was 
150/110, while sitting, it was 160/110, and while standing, 
it was 160/115.  The examiner noted that the veteran had 
difficulty lifting his right arm above the level of the 
shoulder (possibly 210 degrees) and that he complained of 
pain in both elbows without any clinical findings.  The 
neurological evaluation was normal.  The diagnoses were 
essential hypertension of a significant degree; chronic 
obstructive pulmonary disease; arthralgia of the right 
shoulder with X-rays normal; and chronic alcoholic.  

The veteran also underwent a VA orthopedic examination in 
December 1999.  He reported that he had arthritis of both 
elbows.  The veteran also complained of pain, weakness, 
stiffness, instability, giving way, fatigability and lack of 
endurance.  He denied swelling, heat and redness.  The 
veteran stated that he was a carpenter until two years 
earlier and that he had to quit because of his injuries.  The 
examiner reported that there was some objective evidence of 
painful motion and no edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  It was noted 
that there was some guarding of movement.  As to the 
shoulders, the examiner indicated that forward flexion was 
156 degrees on the right and 166 degrees on the left.  
Shoulder abduction was 161 degrees on the right and 166 
degrees on the left.  It was noted that external rotation was 
64 degrees on the right and 72 degrees on the left and that 
internal rotation was 66 degrees on the right and 78 degrees 
on the left.  As to the elbow, the examiner noted that 
flexion was 123 degrees on the right and 134 degrees on the 
left.  Forearm supination was 72 degrees on the right and 78 
degrees on the left and forearm pronation was 66 degrees on 
the right and 74 degrees on the left.  The diagnosis was post 
fracture with degenerative joint disease of the right elbow 
and arthralgia of the right shoulder.  

Private treatment records dated from April 2000 to October 
2001 show that the veteran was treated for several disorders.  
An April 2000 report from Dr. E. Y. Tai noted that he 
complained of lower back pain.  The diagnosis was chronic low 
back pain.  Dr. Tai stated that the veteran was unable to 
work and that his prognosis was fair to poor.  A June 2000 
report from the Disability Determination Service noted, as to 
history, that the veteran had chronic low back pain which was 
described as a hard pain with no radiation.  It was also 
reported that he had a history of anxiety secondary to family 
problems.  A July 2000 report noted that the veteran had 
local tenderness over the L4-L5 spinous process and the 
paravertebral muscles.  The diagnoses included anxiety 
neurosis and chronic low back pain.  The examiner noted that 
the veteran's prognosis was fair to poor.  

An August 2000 psychological evaluation report from G. G 
Henderson, Ph.D., noted that the veteran had a history of 
back pain, left leg pain, hypertension, and chronic pain 
starting in 1996 secondary to multiple falls as well as 
chronic obstructive pulmonary disease, degenerative joint 
disease, arthritis, possible angina, depression, anxiety 
neurosis, chronic alcoholism, and tobacco abuse.  The veteran 
reported that he was unable to function in a work environment 
due to chronic back and leg pain and poor grip strength in 
his dominant hand.  It was noted that the veteran reportedly 
completed the 9th grade and that he had obtained his GED.  
The veteran reported that he worked in construction for over 
twenty years.  The psychologist noted that the veteran 
presented with a full affect and a pleasant mood with no 
indications of depression, anxiety, or mania.  The veteran's 
language skills appeared to be developed within normal limits 
and there was no evidence of blocking, muteness, repetitions, 
flight of ideas, loosening of associations, tangentiality, 
circumstantiality, or confusions.  There was also no evidence 
of hallucinations, delusions, ideas of reference, phobias, 
obsessions, or compulsions.  The psychologist noted that the 
veteran was alert and fully oriented and that his recent and 
remote memory appeared to be intact.  It was reported that 
the veteran displayed limited insight into his personal 
situation and behaviors and that his common sense, judgment, 
and reasoning were in the average range.  The diagnostic 
impression was by history, depression, anxiety neurosis, 
chronic alcoholic, and tobacco abuse.  The psychologist 
commented that the veteran would likely respond appropriately 
to supervision, that he had adequate social skills to relate 
to coworkers, and that he could likely handle work pressures 
in a work setting.  

An August report from D. E. Sherman, M.D., noted that the 
veteran reported a two-year history of low back pain which 
went around the waist.  The veteran stated that there was no 
radiation to the legs, but that it caused a "drawing" 
sensation behind his left knee which made him limp.  It was 
noted that the veteran had a history of a dislocation of the 
right shoulder in a motor vehicle accident in 1996, and that, 
presently, it would "pop".  The veteran also claimed that 
he had a history of arthritis in both shoulders and that he 
had a history of a fracture of the right elbow.  Dr. Sherman 
reported that, as to the cervical spine, the veteran had full 
range of motion with no spasm, tenderness or deformity.  As 
to the upper extremities, the veteran had full range of 
motion and normal strength, pulses, and reflexes.  Dr. 
Sherman noted that the dorsalumbar spine had full range of 
motion with no spasm or deformity.  There was tenderness of 
the paraspinal muscles and in the midline of the mid-lumbar 
region.  As to the lower extremities, it was noted that the 
veteran had full range of motion with normal strength, pulses 
and reflexes.  The diagnoses were chronic back pain, history 
of dislocated right shoulder, and history of a fractured 
right elbow.  Dr. Sherman commented that the veteran was a 
healthy appearing male with multiple bone and joint 
complaints and that the only positive finding in his exam was 
tenderness of the mid-lumbar spine region of the back.  

A September 2001 treatment entry from Dr. Tai related an 
assessment of chronic low back pain and chronic obstructive 
pulmonary disease.  In an October 2001 statement, Dr. Tai 
reported that he had been treating the veteran since May 
1997, mainly because of his low back pain.  Dr. Tai noted 
that the veteran also had decreased air entry to both lung 
bases.  As to an impression, Dr. Tai stated that the veteran 
suffered from emphysema and chronic low back pain, caused by 
muscular skeletal strain.  It was noted that a possibility of 
a herniated disc could not be dismissed.  Dr. Tai indicated 
that the veteran had a moderate to severe degree of low back 
pain, which prevented him from gainful employment.  Dr. Tai 
stated that he believed that the veteran was medically 
disabled.  

At the November 2001 Travel Board hearing, the veteran 
testified that he completed the 9th grade, that he received a 
GED when he was in service, and that he last worked in 1998.  
He stated that he had not received any other kind of training 
and that he had worked in construction his entire lift.  The 
veteran indicated that his claim for Social Security 
Administration benefits was presently in limbo.  He reported 
that he injured his right shoulder in a car accident and that 
it would pop, snap, and hurt all the time.  The veteran noted 
that when his back would act up, he would also have pain in 
his hip and that the pain would often go down his leg.  He 
reported that his leg had buckled on him when he was walking.  
The veteran indicated that he had emphysema, but that he did 
not know how severity of it.  He noted that he had some 
mental problems to an extent and that he had high blood 
pressure.  The veteran stated that he did not think he could 
work with all the medication he was taking.  He indicated 
that he had been drunk for thirty years, but that he had 
recently quit drinking.  The veteran's wife stated that he 
suffered from depression.  She also indicated that on some 
mornings, the veteran could barely get out of bed.  She 
reported that the veteran had post-traumatic stress disorder 
and that he was having bad dreams.  




II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for a permanent 
and total disability rating for non-service-connected 
pension.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

The veteran had over 90 days of wartime service, and he meets 
the service requirements for pension.  A recent addition to 
the law provides that wartime veterans who are 65 years of 
age or older meet the basic eligibility requirements for 
pension, without having to show permanent and total 
disability (income and net worth limitations still apply to 
all basically eligible veterans).  See 38 U.S.C. § 1513, as 
added by the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The veteran 
in the present case is 49 years old and, therefore, does not 
satisfy the age-related pension eligibility requirement of 
new 38 U.S.C. § 1513.  Additionally, the new law is only 
effective as of September 17, 2001, approximately two years 
after the veteran filed his pension claim.  

The Board also notes that a recent revision of 38 U.S.C. § 
1502, concerning a finding of permanent and total disability 
for VA pension, provides that one basis for finding permanent 
and total disability is by a veteran having been found to be 
disabled by the SSA for the purpose of SSA benefits; this 
revised law is also effective as of September 17, 2001.  See 
38 U.S.C. § 1502, as revised by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran in the present case is not 
receiving SSA benefits (although he has apparently applied 
and has yet to receive a decision).   Therefore, the SSA 
disability basis for a finding of permanent and total 
disability for VA pension is presently inapplicable and the 
Board has made its decision on VA pension without regard to 
the outcome of the SSA claim.  

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  Another way for a veteran to 
be considered permanently and totally disabled for pension is 
to qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17.  Brown, supra; Talley, 
supra.  A veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  However, 
the "unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  

The veteran has received a GED.  He has held various jobs in 
construction and has not worked since at least 1998.  As 
noted above, the veteran is 49 years old.  The RO has 
recognized chronic disabilities of hypertension (rated 10 
percent), chronic obstructive pulmonary disease (rated 10 
percent), a right elbow disability (rated 10 percent), and a 
right shoulder disability (rated noncompensable).  The 
combined rating is 30 percent.  The medical records suggest 
that the veteran also has other disabilities, including a low 
back disability, a skin condition, and possibly a psychiatric 
disorder, which have not, and should be rated.  However, 
these matters need not now be addressed in order to grant the 
requested benefit.  

The disabilities that have been rated, as noted above, have a 
combined rating of 30 percent.  Therefore, the veteran does 
not meet the "average person" test, or the schedular 
requirements for the "unemployability" test, for a 
permanent and total disability rating for pension.  However, 
the "unemployability" test is satisfied on an 
extraschedular basis.  The recent private and VA treatment 
records demonstrate disabilities which are severe enough to 
prevent the veteran from working, taking into account his 
individual background factors, and it appears likely that 
such will continue for the remainder of his life.  
Additionally, a private physician, Dr. Tai, has specifically 
indicated that the veteran is medically disabled and that his 
low back pain prevented him from gainful employment.  
Therefore, resolving reasonable doubt in the veterans favor 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran is 
permanently and totally disabled for VA pension purposes.  


ORDER

A permanent and total disability rating for pension purposes 
is granted.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

